02-10-424-CV












 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-10-00424-CV 
 
 



Ronald Palmer


 


APPELLANT




 
V.
 




Nakaysone Julie Palmer


 


APPELLEE 



 
 
------------
 
FROM THE
367th District Court OF Denton
COUNTY
------------
MEMORANDUM OPINION[1] AND
JUDGMENT
------------
 
Appellant
filed a timely notice of appeal from the trial court=s November
12, 2010 “Order On Petition For Enforcement Of Spousal
Maintenance.”  The trial court
subsequently signed an “Order To Rescind” on November
22, 2010, while it still had plenary jurisdiction over the case.
On December
7, 2010, we informed the parties that it appeared the trial court=s rescinding
order rendered this appeal moot and that the appeal would be dismissed as moot
unless, on or before Friday, December 17, 2010, any party desiring to continue
the appeal filed a response showing grounds for continuing the appeal.  Neither party filed a response.
Accordingly,
on this court=s
own motion, we dismiss the appeal as moot. See Tex. R. App. P. 42.3(a), 43.2(f).
 
PER
CURIAM
 
PANEL:  DAUPHINOT, GARDNER,
and WALKER, JJ.
 
DELIVERED:  January 13, 2011




[1]See Tex. R. App. P. 47.4.